Exhibit 10.4

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***]
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

 

PROJECT FINANCING AGREEMENT

 

THIS PROJECT FINANCING AGREEMENT (this “Agreement”) is made and entered into
effective as of August 12, 2020 (the “Effective Date”), by and between LEE’S
PHARMACEUTICAL (HK) LTD., a Hong Kong company organized and existing under the
laws of Hong Kong with its principal offices at 1/F, Building 20E, Phase 3, Hong
Kong Science Park, Shatin, N.T., Hong Kong, (“LP”), and WINDTREE THERAPEUTICS,
INC., a Delaware corporation having a place of business at 2600 Kelly Road,
Suite 100, Warrington, PA 18976, USA (“WINT”). WINT and LP may be referred to
herein individually as a “Party” or collectively as the “Parties.”

 

 

Recitals

 

WHEREAS, WINT owns or otherwise controls certain intellectual property rights
and regulatory filings in and to the Products;

 

WHEREAS, LP possesses resources and expertise in the development, manufacture,
marketing and commercialization of pharmaceutical products and is a licensee of
WINT;

 

WHEREAS, LP desires to contribute to the funding of the development of AEROSURF
in exchange for the right to receive future payments based on the
commercialization of the Products; and

 

WHEREAS, WINT would like to obtain such funding from LP for such development
activities, and make such future payments to LP, as set forth below in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the Parties hereby agree as follows.

 

 

Article 1

DEFINITIONS

 

The following terms, whether used in the singular or the plural, will have the
meaning set forth below.

 

1.1     “Accounting Standards” means generally accepted accounting principles or
international financial reporting standards, consistently applied by WINT, in
each case as such accounting principles may be, from time to time, in force and
effect, and applicable as of the date in which such accounting principles are to
be applied or on which any calculation or determination is required to be made.

 

1.2     “Aerosurf” means AEROSURF (lucinactant for inhalation), a combination
drug/device product that utilizes lyophilized synthetic KL4 Surfactant and
WINT’s proprietary aerosol delivery system to produce aerosolized KL4 Surfactant
for non-invasive aerosolized delivery.

 

 

--------------------------------------------------------------------------------

 

 

1.3     “Affiliate” means, with respect to a Person, any other Person that
(directly or indirectly) is controlled by, controls or is under common control
with such Person. For the purposes of this definition, the term “control” (and,
with correlative meanings, the terms “controlled by” and “under common control
with”) means:

 

(a)      direct or indirect ownership of fifty percent (50%) or more of the
voting interest in the Person, or fifty percent (50%) or more interest in the
income of the Person ; provided, however, that, if local law requires a minimum
percentage of local ownership, control will be established by direct or indirect
beneficial ownership of one hundred percent (100%) of the maximum ownership
percentage that may, under such local law, be owned by foreign interests; or

 

(b)      possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of the Person (whether through ownership of
securities or other ownership interests, by contract, or otherwise).

 

1.4     “Applicable Law” means all laws, statutes, ordinances, codes, rules, and
regulations that have been enacted by a Governmental Authority and are in force
as of the Effective Date or come into force during the Term, in each case to the
extent that the same are applicable to the performance by a Party of its
obligations, and/or exercise of its rights, under this Agreement.

 

1.5     “Business Day” means any day other than a day on which the commercial
banks in New York, New York or Hong Kong are authorized or required by
Applicable Law to be closed.

 

1.6     “Breaching Party” has the meaning set forth in Section 6.2.1.

 

1.7     “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term will extend
from the Effective Date to the end of the first complete Calendar Quarter
thereafter, and (b) the last Calendar Quarter of the Term will end on the
effective date of expiration or termination of this Agreement.

 

1.8     “Calendar Year” means (a) for the first Calendar Year of the Term, the
period beginning on the Effective Date and ending on December 31, 2020, (b) for
each Calendar Year of the Term thereafter, each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on December
31, and (c) for the last Calendar Year of the Term, the period beginning on
January 1 of the Calendar Year in which this Agreement expires or terminates and
ending on the effective date of expiration or termination of this Agreement.

 

1.9     “Change of Control” means, with respect to a Party: (a) the sale or
exclusive license of all or substantially all of such Party’s assets or business
relating to this Agreement to a Third Party; (b) a merger, reorganization or
consolidation involving the Party and a Third Party in which the voting
securities of the Party outstanding immediately prior thereto cease to represent
at least fifty percent (50%) of the combined voting power of the surviving
entity immediately after such merger, reorganization or consolidation; or (c) a
transaction (which may include a tender offer for such Party’s stock or the
issuance, sale or exchange of stock of such Party) with a Third Party or Third
Parties in which the stockholders of such Party immediately prior to the
transaction do not, immediately after consummation of such transaction, (i) own,
directly or indirectly through one or more intermediaries, stock or other
securities of such Party that possess a majority of the voting power of all of
such Party’s outstanding stock and other securities or (ii) possess the power to
elect a majority of the members of such Party’s board of directors;.

 

 

--------------------------------------------------------------------------------

 

 

1.10     “Commercially Reasonable Efforts” means, as to WINT and a Product, the
level of effort, expertise, and resources required to Develop and Commercialize
a Product consistent with the reasonable efforts that would be typically exerted
by a biotechnology or pharmaceutical company of comparable size and capabilities
as WINT in pursuing the development and commercialization of a similar product
with similar product characteristics at a similar stage in its development or
product life, including, without limitation, with respect to commercial
potential, the proprietary position of the Product, the regulatory status and
approval process and other relevant technical, scientific, medical or legal
factors.

 

1.11     “Commercialization,” with a correlative meaning for “Commercialize” and
“Commercializing,” means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
detailing, marketing, pricing, reimbursement, sale and distribution of a Product
in the Territory; provided, however, “Commercialization” excludes any activities
relating to Development or manufacture of a Product.

 

1.12     “Commercialization Net Revenue” means (a) any Net Proceeds minus (b)
any payments, such as royalties and milestone payments, owed and paid by WINT in
respect to any Third Party intellectual property rights related to the Product
and not previously funded by LP.

 

1.13     “Confidential Information” means any and all technical, business or
other information or materials that are deemed confidential or proprietary to or
by a Party and are disclosed or provided by such Party to the other Party under
or in connection with this Agreement, whether disclosed or provided in oral,
written, graphic, or electronic form, which may include without limitation trade
secrets, processes, formulae, data, Know-How, improvements, inventions, chemical
or biological materials, chemical structures, techniques, clinical, sublicensing
and marketing and other Development and/or Commercialization plans, strategies,
customer lists, financial data, intellectual property information, tangible or
intangible proprietary information or materials or other information in whatever
form.

 

1.14     “Development” means non-clinical, pre-clinical and clinical drug
discovery, research, and/or development activities, including, without
limitation, quality assurance and quality control development, and any other
activities reasonably related to or leading to the development and submission of
information to a Regulatory Authority. When used as a verb, “Develop” means to
engage in Development.

 

1.15     “Development Budget” has the meaning set forth in Section 2.2.

 

1.16     “Development Plan” has the meaning set forth in Section 2.2.

 

1.17     “Disclosing Party” has the meaning set forth in Section 5.1.

 

1.18     “Dispute” has the meaning set forth in Section 5.1.

 

1.19     “Dollars” or “US$” means the lawful currency of the United States.

 

 

--------------------------------------------------------------------------------

 

 

1.20     “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.

 

1.21      “Governmental Authority” will mean any supranational, federal,
national, multinational, regional, provincial, county, city, state, or local
government, court, governmental agency, authority, board, bureau,
instrumentality, regulatory body, or other political subdivision, domestic or
foreign.

 

1.22     “JAMS Rules” has the meaning set forth in Section 9.2.

 

1.23      “KL4 Surfactant” means a pharmaceutical composition containing the
peptide known as KL4 with the following amino acid sequence
KLLLLKLLLLKLLLLKLLLLK.

 

1.24     “Know-How” means technical information and materials, including,
without limitation, technology, software, instrumentation, devices, data,
biological materials, assays, constructs, compounds, inventions (patentable or
otherwise), practices, methods, algorithms, models, knowledge, know-how, trade
secrets, skill and experience (including, without limitation, all biological,
chemical, pharmacological, toxicological, clinical, assay and related know-how
and trade secrets, and all manufacturing data, manufacturing processes,
specifications, assays, quality control and testing procedures, regulatory
submissions and related know-how and trade secrets).

 

1.25     “License Agreement” means that certain License, Development and
Commercialization Agreement by and between LP and WINT, dated as of June 12,
2017, as amended.

 

1.26     “NDA” means a New Drug Application filed with the FDA that is required
for approval for the applicable Product in the United States, or its foreign
equivalent in the Territory.

 

1.27     “Net Proceeds” means (a) the gross amounts received by WINT and its
Affiliates for arm’s length sale, divesture, license or other Development or
Commercialization of the Products including without limitation, upfront and
milestone payments, distributions of net profit, license maintenance fees,
royalties and sublicense income, but excluding (i) payments made by a Third
Party licensee for bona fide research and development conducted by WINT, (ii)
reimbursements paid to WINT of patent expenses related to any Product, and (iii)
all amounts received by WINT under the License Agreement minus (b) the following
deductions solely to the extent incurred or allowed with respect to such sales,
and solely to the extent such deductions are in accordance with Accounting
Standards, and which are not already reflected as a deduction from the invoiced
price: (i) discounts (to the extent not previously applied to such amounts
received), charge-back payments, and rebates; (ii) credits or allowances for
damaged goods, rejections, recalls or returns of such Product; (iii) freight,
insurance, postage, and shipping charges for delivery of such Product, to the
extent separately billed on the invoice; (iv) taxes, customs, or duties levied
on, absorbed, or otherwise imposed on the sale of such Product, as adjusted for
rebates and refunds, to the extent not paid by the Third Party and only to the
extent such taxes, customs, or duties are not reimbursed to the paying party,
but excluding all income taxes; and (iv) that portion of the annual fees due
under Section 9008 of the United States Patient Protection and Affordable Care
Act of 2010 (Pub. L. No. 111-48) and any other fees imposed by any Applicable
Law and allocable to the Products. Net Proceeds will be determined in accordance
with the Accounting Standards.

 

 

--------------------------------------------------------------------------------

 

 

Net Proceeds shall be determined in Dollars. With respect to Net Proceeds
received in a currency other than Dollars, Net Proceeds shall be determined by
converting the currencies at which the sales are made into Dollars, at rates of
exchange determined in a manner consistent with WINT’s methods for calculating
rates of exchange in the preparation of WINT’s annual financial statements in
accordance with the Accounting Standards.

 

1.28     “Non-Breaching Party” has the meaning set forth in Section 6.2.1.

 

1.29     “Person” means any natural person, firm, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
business trust, unincorporated organization, Governmental Authority or any other
legal entity, including, without limitation, public bodies, whether acting in an
individual, fiduciary or other capacity

 

1.30     “Product/s” means AEROSURF, Surfaxin, Surfaxin LS and any KL4
Surfactant-containing product as a mono-substance or combination with any other
active ingredient(s).

 

1.31     “Project Expenses” means the aggregate amounts actually paid by LP to
WINT under Sections 4.1 and 4.2.

 

1.32     “Receiving Party” has the meaning set forth in Section 5.1.

 

1.33     “Regulatory Approval” means approval of an NDA by the FDA for the
applicable Product in the United States, or approval by the applicable
Regulatory Authority of a regulatory approval application that is equivalent to
an NDA in a country other than the United States, and any approvals, licenses,
registrations, or authorizations necessary for the manufacture, marketing, and
sale of Product in such country and, where relevant, including, without
limitation, any reimbursement or pricing approvals. For the sake of clarity,
except as otherwise expressly provided herein, “Regulatory Approval” will not be
achieved for a Product in a country or, where applicable, a multinational
jurisdiction until any approvals relating to pricing and reimbursement from the
relevant Regulatory Authorities, if and to the extent such approvals are
applicable and necessary before the Product’s Commercialization, have been
obtained in such country or such jurisdiction.

 

1.34     “Regulatory Authority” means any national or supranational Governmental
Authority, including, without limitation, FDA, that has responsibility for
granting any licenses or approvals or granting pricing and/or reimbursement
approvals necessary for the development, marketing, and sale of a Product in any
country.

 

1.35     “Regulatory Filings” means any and all regulatory applications,
filings, modifications, amendments, supplements, revisions, reports,
submissions, authorizations, and Regulatory Approvals, and associated
correspondence required to Develop and Commercialize Products in the Territory,
including, without limitation, any reports or amendments necessary to maintain
Regulatory Approvals.

 

1.36      “Securities Act” means the Securities Act of 1933, as amended.

 

1.37     “Surfaxin” means Surfaxin® (lucinactant) intratracheal suspension, a
pulmonary KL4 Surfactant, based on NDA No. 21-746, as approved by the FDA on
March 6, 2012.

 

 

--------------------------------------------------------------------------------

 

 

1.38     “Surfaxin LS” means the lyophilized dosage form of Surfaxin.

 

1.39     “Term” has the meaning set forth in Section 6.1.

 

1.40     “Territory” has the meaning set forth in the License Agreement.

 

1.41     “Third Party” means any Person other than WINT, LP, and their
respective Affiliates.

 

1.42     “United States” or “U.S.” means the United States of America and all of
its territories and possessions.

 

Article 2

WINT RESPONSIBILITIES; LICENSING; REPORTING

 

2.1     Responsibilities. WINT will have the sole right, as between the Parties,
to Develop and Commercialize Products outside the Territory, including, without
limitation, determining the marketing and regulatory strategies for seeking (if
and when appropriate) Regulatory Approvals for Products outside the Territory,
filing for such Regulatory Approvals, preparing, submitting, and maintaining any
and all Regulatory Filings and Regulatory Approvals for Products outside the
Territory, and seeking any necessary Regulatory Approvals of Regulatory
Authorities for Product labeling and promotional materials to be used in the
applicable jurisdiction(s) in connection with Commercializing Products outside
the Territory. As between the Parties, WINT will be responsible for all costs
and expenses incurred by WINT in connection with the foregoing activities,
subject to LP paying WINT the Project Expenses as set forth in this Agreement.
If a WINT Affiliate or a WINT appointed licensee meets or fulfills any or all of
the obligations of WINT under this Agreement, and/or observes any of the terms
or conditions hereof, then WINT will be deemed to have met or fulfilled such
obligations or observed such terms or conditions, as the case may be.

 

2.2     Development Plan and Development Budget. WINT will use its Commercially
Reasonable Efforts to conduct the activities set forth in the Development plan
set forth on Appendix A (as updated pursuant to Section 2.3, the “Development
Plan”) in accordance with the Development budget set forth on Appendix B (as
updated pursuant to Section 2.3, the “Development Budget”). WINT must obtain
LP’s prior consent before amending or modifying the Development Plan and
Development Budget.

 

2.3     Updates to Development Plan and Development Budget. No later than
September 1, 2020 and each successive six months later, the Parties shall
negotiate in good faith and agree to updates to the Development Plan and
Development Budget for the following six month period, which updates will
reflect the Parties agreement as to the global Development and Commercialization
strategy for the Products, the operating plan in respect thereof and LP funding
one hundred percent (100%) of the costs of the updated Development Plan via its
payment of the Project Expenses. Parties agree to negotiate in good faith a
potential long-term agreement for AEROSURF focused on addressing security for LP
such as [***].

 

 

--------------------------------------------------------------------------------

 

 

2.4     Right to License. WINT shall retain the right to perform its activities
under this Agreement through licensees. WINT will provide LP with notice of the
entering into of each license within a reasonable period following the execution
of such license.

 

2.5     Subcontracting. WINT may utilize the services of Third Parties,
including, without limitation, Third Party contract research organizations,
contract manufacturing organizations, suppliers and service providers to perform
its Development and Commercialization activities; provided that WINT will remain
at all times fully liable for its responsibilities under this Agreement.

 

Article 3

REGULATORY

 

3.1     Regulatory Filings. WINT or its Affiliates or appointed licensees will
solely own and control any and all Regulatory Approvals and any and all other
Regulatory Filings submitted in connection with seeking and maintaining
Regulatory Approvals for Products outside the Territory.

 

3.2     Regulatory Communications. WINT will be the sole contact, as between the
Parties, with the applicable Regulatory Authorities and will be solely
responsible, using Commercially Reasonable Efforts, for all communications with
such Regulatory Authorities that relate to any Regulatory Approvals or other
Regulatory Filings prior to and after any Regulatory Approval with respect to
the Products outside the Territory.

 

Except as may be required by Applicable Law, LP will not communicate regarding
Products with any Governmental Authority having jurisdiction outside the
Territory unless explicitly requested or permitted in writing to do so by WINT,
or unless so ordered by such Governmental Authority having jurisdiction outside
the Territory, in which case LP will provide to WINT notice of such order as
soon as practicable, but in no event later than five (5) Business Days after
receipt of such order. If LP is required to respond to any requests from or by
any and all Regulatory Authorities with respect to any Product outside the
Territory, WINT will have an opportunity to comment on the response to the
extent such response may materially impact the Product outside the Territory
before LP submits such response and LP will provide a copy of the final response
to WINT.

 

Article 4

PAYMENTS

 

4.1     Initial Project Expenses. In partial consideration for the right to
receive the payments of Commercialization Net Revenue as set forth in Section
4.2, LP shall pay WINT the amount set forth in the table below under the heading
“Payment Amount” by wire of immediately available funds on or before the date
set forth in the table below under the heading “Payment Dates”. LP shall make
each payment due under this Section 4.1 to an account designated by WINT.

 

 

--------------------------------------------------------------------------------

 

 

Payment Dates

Payment

April 1, 2020

US$1,000,000*

August 12, 2020

(US time)

US$1,400,000

September 15, 2020

US$400,000

 

* WINT hereby confirms and acknowledges that such initial payment of
US$1,000,000 has been paid by LP and was duly received by WINT on April 3, 2020.

 

4.2     Additional Project Expenses. In partial consideration for the right to
receive the payments of Commercialization Net Revenue as set forth in
Section 4.3, LP shall pay WINT the additional amounts set forth in each updated
Development Budget in accordance with the payment schedule agreed by the Parties
in writing concurrently with agreeing to each updated Development Plan and
Development Budget.

 

4.3     Payment of Commercialization Net Revenues. In consideration for LP’s
payment of the Project Expenses to WINT, WINT agrees to pay to LP fifty percent
(50%) of any Commercialization Net Revenue up to a total amount equal to one
hundred and twenty-five percent (125%) of the Project Expenses. For the
avoidance of doubt, at such time as WINT has paid LP Commercialization Net
Revenue in an amount equal to one hundred and twenty-five percent (125%) of
Project Expenses pursuant to this Section 4.3, LP shall no longer be entitled to
receive any further payments from WINT with respect to any Product pursuant to
this Agreement, and WINT shall retain one hundred percent (100%) of all Net
Proceeds and Commercialization Net Revenue thereafter.

 

4.4     Reports and Payments. During the Term, within forty-five (45) days after
the end of each of the first three (3) Calendar Quarters of each Calendar Year
and within sixty (60) days after the end of the last Calendar Quarter of each
Calendar Year, WINT will pay to LP any amounts of Commercialization Net Revenue
due to LP and will deliver to LP a report showing:

 

4.4.1     the gross amount of Net Proceeds and the specific deductions applied
in the calculation of Net Proceeds;

 

4.4.2     the Commercialization Net Revenue (in Dollars) due to LP for such
Calendar Quarter and specific deductions applied in the calculation of
Commercialization Net Revenues;

 

4.4.3     withholding taxes, if any, required by Applicable Law to be deducted
with respect to such Commercialization Net Revenue due to LP; and

 

4.4.4     the rate of exchange used by WINT in determining the amount of Dollars
due hereunder.

 

If no Commercialization Net Revenue is due for any Calendar Quarter hereunder,
WINT will so report. WINT will keep complete and accurate records in sufficient
detail to properly calculate the Net Proceeds and Commercialization Net Revenue
due hereunder to be determined for a period of at least three (3) Calendar
Years.

 

 

--------------------------------------------------------------------------------

 

 

4.5     Audits. Upon the written request of LP and not more than once in each
Calendar Year, WINT will permit an independent certified public accounting firm
selected by LP and reasonably acceptable to WINT, at LP expense, to have access
during normal business hours to such records of WINT as may be necessary or
reasonably useful to verify the accuracy of the payment reports made and the
amounts owed to LP under this Agreement for any Calendar Year period ending not
more than thirty-six (36) months prior to the date of such request. Such rights
with respect to any Calendar Year will terminate upon the earlier to occur of
(a) the completion of an audit pursuant to this Section 4.5 with respect to such
Calendar Year and (b) three (3) years after the end of any such Calendar Year.
LP will provide WINT with a copy of such accounting firm’s written report within
thirty (30) days after completion of such report. If such accounting firm
concludes that an overpayment or underpayment was made, then the owing Party
will pay the amount due within thirty (30) days after the date LP delivers to
WINT such accounting firm’s written report so concluding, and any accrued
interest as determined in accordance with Section 4.8 from the date such
overpayment was paid or such underpayment was originally due, as applicable,
until payment thereof. LP will bear the full cost of such audit unless such
audit discloses that the additional payment payable by WINT for the audited
period is more than five percent (5%) of the amount of the payments due for that
audited period, in which case WINT will pay the reasonable documented fees and
expenses charged by the accounting firm. If the Parties dispute any such
accounting firm’s conclusion, they will resolve such issue pursuant to Section
9.2. LP will treat all information subject to review under this Section 4.5 in
accordance with the confidentiality provisions of this Agreement.

 

4.6     Currency of Payments. All payments under this Agreement will be made in
Dollars by wire transfer of immediately available funds into an account
designated by LP. Net Proceeds and Commercialization Net Revenues outside of the
U.S. will be first determined in the currency in which they are earned and will
then be converted into an amount in Dollars using WINT’s customary and usual
conversion procedures used in preparing its financial statements pursuant to the
Accounting Standards for the applicable reporting period.

 

4.7     Blocked Currency. In each country outside the Territory where the local
currency is blocked and cannot be removed from the country, at the election of
LP, Commercialization Net Revenue in such country will be paid to LP in local
currency by deposit in a local bank in such country designated by LP.

 

4.8     Taxes. Each Party will be solely responsible for the payment of all
taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement. The Parties agree to cooperate with
one another and use reasonable efforts to reduce or eliminate tax withholding or
similar obligations in respect of payments made by WINT to LP under this
Agreement. To the extent WINT is required under the Internal Revenue Code of
1986, as amended (the “Code”), or any other tax laws to deduct and withhold
taxes on any payment to LP, and WINT pays the amounts of such taxes to the
proper Governmental Authority in a timely manner, then the sum payable by WINT
will be increased to the extent necessary to ensure that LP receives a sum equal
to the sum which it would have received if no such increased tax deduction or
withholding had been required.

 

 

--------------------------------------------------------------------------------

 

 

Article 5

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

5.1     Nondisclosure. Each Party agrees that, during the Term and for a period
of ten (10) years thereafter (or, for any trade secret, for so long as the
Disclosing Party maintains such trade secret as a trade secret), a Party (the
“Receiving Party”) receiving Confidential Information of the other Party (the
“Disclosing Party”) will (a) maintain in confidence such Confidential
Information, (b) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted in this Article 5, and (c) not use such
Confidential Information for any purpose except those expressly permitted by
this Agreement.

 

5.2     Exceptions. The obligations under Section 5.1 will not apply with
respect to any portion of Confidential Information of a Disclosing Party that
the Receiving Party can show by competent evidence:

 

5.2.1     at the time of disclosure to Receiving Party is in the public domain;

 

5.2.2     after disclosure, becomes part of the public domain by publication or
otherwise, except by breach of this Agreement by the Receiving Party or anyone
to whom the Receiving Party disclosed Confidential Information;

 

5.2.3     was (a) in the Receiving Party’s possession at the time of disclosure
without any obligation to keep it confidential or any restriction on its use or
(b) subsequently and independently developed by the Receiving Party’s employees
who had no knowledge of and who did not use, rely on or refer to any of
Disclosing Party’s Confidential Information, in each case as shown by Receiving
Party’s contemporaneous records; or

 

5.2.4     is received by the Receiving Party from a Third Party who has the
lawful right to disclose such Confidential Information and who has not obtained
such Confidential Information either directly or indirectly from the Disclosing
Party.

 

5.3     Authorized Disclosure. To the extent (and only to the extent) that it is
reasonably necessary or appropriate to fulfill its obligations or exercise its
rights under this Agreement, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party in the following instances:

 

5.3.1     prosecuting or defending litigation;

 

5.3.2     subject to Section 5.4, required by Applicable Laws (including,
without limitation, the rules and regulations of the U.S. Securities and
Exchange Commission or any national securities exchange) and with judicial
process; and

 

5.3.3     to Affiliates in connection with the performance of this Agreement and
to potential or actual collaborators (including, without limitation, actual and
potential licensees), who prior to disclosure must be bound by written
obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Article 5, or employees, independent contractors
(including, without limitation, contract research organizations, contract
manufacturing organizations, consultants and clinical investigators) or agents,
each of whom prior to disclosure must be bound by written obligations of
confidentiality and nonuse no less restrictive than the obligations set forth in
this Article 5; provided, however, that the Receiving Party will remain
responsible for any failure by any Person who receives Confidential Information
pursuant to this Section 5.3.3 to treat such Confidential Information as
required under this Article 5.

 

 

--------------------------------------------------------------------------------

 

 

5.4     Required Disclosure. A Receiving Party may disclose Confidential
Information of the Disclosing Party to the extent such disclosure is required
pursuant to interrogatories, judicial requests for information or documents,
subpoena, civil investigative demand issued by a court or Governmental Authority
having valid jurisdiction or as otherwise required by Applicable Law; provided,
however, that the Receiving Party, to the extent legally permitted, will notify
the Disclosing Party promptly in writing upon receipt thereof, giving (where
practicable) the Disclosing Party sufficient advance notice to permit it to
oppose, limit or seek a protective order or confidential treatment for such
disclosure; and provided, further, that the Receiving Party will furnish only
that portion of the Confidential Information that it is advised by counsel is
legally required whether or not a protective order or other similar order is
obtained by the Disclosing Party.

 

Article 6

TERM AND TERMINATION

 

6.1     Term and Expiration. The term of this Agreement will commence on the
Effective Date, and will continue for as long as payments are due or payable
under this Agreement, or until such date as this Agreement is sooner terminated
in accordance with Section 6.2 or by mutual written consent of the Parties (the
“Term”).

 

6.2     Termination for Material Breach.

 

6.2.1     If either Party (the “Non-Breaching Party”) believes that the other
Party (the “Breaching Party”) is in material breach of this Agreement, then the
Non-Breaching Party may deliver notice of such breach to the Breaching Party. In
such notice, the Non-Breaching Party will identify with reasonable specificity
the alleged breach and the actions or conduct that it wishes the Breaching Party
to take for an acceptable and prompt cure of such breach; provided that such
identified actions will not be binding upon the Breaching Party with respect to
the actions that it may need to take to cure such breach. The Breaching Party
shall have ninety (90) days to cure such breach. If the Breaching Party fails to
cure such breach within such cure period, the Non-Breaching Party may, subject
to Section 6.2.2, terminate this Agreement immediately by providing the
Breaching Party a written notice after the end of such cure period.
Notwithstanding the foregoing, if WINT is the Breaching Party and it fails to
cure such breach within such cure period, but within such cure period WINT can
reasonably prove, to the Lee’s reasonable satisfaction, that it is using
Commercially Reasonable Efforts to cure such breach, then Lee’s may not
terminate this Agreement for so long as WINT is using Commercially Reasonable
Efforts to cure such breach.

 

6.2.2     Notwithstanding the foregoing, if the Breaching Party disputes in good
faith the existence or materiality of such breach and provides notice to the
Non-Breaching Party of such dispute within such cure period, the Non-Breaching
Party will not have the right to terminate this Agreement in accordance with
this Section 6.2 unless and until it has been determined in accordance with
Section 9.2 that this Agreement was materially breached by the Breaching Party
and the Breaching Party failed to cure such breach within the applicable cure
period in accordance with Section 6.2.1. It is understood and acknowledged that
during the pendency of such a dispute, all of the terms and conditions of this
Agreement will remain in effect and the Parties will continue to perform all of
their respective obligations hereunder.

 

 

--------------------------------------------------------------------------------

 

 

6.3     Continuing Obligations. Upon expiration or termination of this
Agreement: (a) neither Party will be relieved of any obligation that accrued
prior to the effective date of such termination and (b) all amounts due or
payable to LP pursuant to Section 4.3 that were accrued prior to the effective
date of termination will remain due and payable.

 

6.4     Retention of Payments. Upon expiration or termination of this Agreement,
each Party will have the right to retain all amounts previously paid to it by
the other Party.

 

6.5     Survival. Expiration or termination of this Agreement for any reason
will not (a) release any Party from any obligation that has accrued prior to the
effective date of such expiration or termination, (b) preclude any Party from
claiming any other damages, compensation, or relief that it may be entitled to
upon such expiration or termination, or (c) terminate any right to obtain
performance of any obligation provided for in this Agreement that will survive
expiration or termination. Without limiting the foregoing, upon expiration or
termination of this Agreement, the rights and obligations of the Parties under
Sections 6.3, 6.4, and this Section 6.5 and Article 1, Article 5 (for the term
set forth in Section 5.1), Article 7, Article 8, and Article 9 will survive such
expiration or termination.

 

Article 7

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

7.1     Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that:

 

7.1.1     it has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement;

 

7.1.2     it has full legal power to extend the rights granted to the other
under this Agreement;

 

7.1.3     it is not aware of any impediment that would inhibit its ability to
perform the terms and conditions imposed on it by this Agreement; and

 

7.1.4     it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Article 8

DISCLAIMER; LIMITATION OF LIABILITY

 

8.1     DISCLAIMER. EXCEPT AS PROVIDED UNDER ARTICLE 7, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL
CASES WITH RESPECT THERETO.

 

8.2     LIMITATION OF LIABILITY.

 

8.2.1     NEITHER PARTY WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY, PUNITIVE, OR MULTIPLE DAMAGES ARISING IN CONNECTION WITH
THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS OR PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, OR FOR LOST PROFITS OR LOSS OF USE ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES,

 

8.2.2     NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, SECTION
8.2.1 WILL NOT LIMIT OR RESTRICT (A) DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 5, (B) THE INDEMNIFICATION OBLIGATIONS
UNDER ARTICLE 7, OR (C) THE OBLIGATIONS TO MAKE PAYMENTS TO WINT UNDER SECTIONS
4.1 AND 4.2 AND PAYMENTS OF COMMERCIALIZATION NET REVENUE TO LP UNDER SECTION
4.3.

 

8.3     No Assumed Obligations. Notwithstanding any provision in this Agreement,
LP is not assuming any liability or obligation of WINT or any of WINT’s
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter. All such liabilities and obligations shall be retained by
and remain liabilities and obligations of WINT or its Affiliates, as the case
may be.

 

Article 9

MISCELLANEOUS

 

9.1     Governing Law. This Agreement and all disputes arising out of or related
to this Agreement or any breach hereof shall be governed by and construed under
the Laws of England and Wales, without giving effect to any choice of law
principles that would require the application of the Laws of a different state.

 

9.2     Arbitration. In the event of any disputes, controversies or differences
between the Parties, arising out of, in relation to, or in connection with, this
Agreement, including any alleged failure to perform or breach of this Agreement,
or any issue relating to the validity, construction, interpretation,
enforceability, performance, application or early termination of this Agreement
(each, a “Dispute”), upon the written request of either Party, the Parties agree
to meet and discuss in good faith an amicable resolution thereof, which good
faith efforts shall include at least one (1) in-person meeting between the
Executive Officers of each Party. If the Dispute is not resolved within thirty
(30) days following the written request for amicable resolution, then either
Party may then initiate arbitration under this Section 9.2. Any Dispute that the
Parties do not resolve through amicable resolution will be settled by binding
arbitration administered by JAMS, Inc., pursuant to its Comprehensive
Arbitration Rules and Procedures then in effect (the “JAMS Rules”), except as
otherwise provided. The number of arbitrators will be three (3). The first
arbitrator will be selected by WINT, the second arbitrator will be selected by
LP, and the third arbitrator will be selected by mutual agreement of the first
and second arbitrators. The arbitration will be conducted in London (United
Kingdom). The language of the arbitration will be English. Judgment on the award
may be entered in any court having jurisdiction. Except as may be required by
Law, neither Party may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the other Party.

 

 

--------------------------------------------------------------------------------

 

 

9.3     Assignment. This Agreement may not be assigned or otherwise transferred
by either Party without the prior written consent of the other Party, which
consent will not be unreasonably withheld, delayed, or conditioned; provided,
however, that either Party may, without such consent, assign this Agreement
together with all of its rights and obligations hereunder to its Affiliates, or
to a successor in interest in connection with the transfer or sale of all or
substantially all of its business to which this Agreement relates, or in the
event of a Change of Control, subject to the assignee agreeing to be bound by
the terms of this Agreement. Any purported assignment in violation of the
preceding sentences will be void. Any permitted assignee or successor will
assume and be bound by all obligations of its assignor or predecessor under this
Agreement.

 

9.4     Severability. If any provision of this Agreement is held to be invalid
or unenforceable, all other provisions will continue in full force and effect,
and the Parties will substitute for the invalid or unenforceable provision a
valid and enforceable provision which conforms as nearly as possible with the
original intent of the Parties.

 

9.5     Notices. Any notice or other communication to a Party pursuant to this
Agreement will be sufficiently made or given on the date it was sent; provided
that such notice or other communication is sent by first class certified or
registered mail, postage prepaid, or is sent by next day express delivery
service, addressed to it at its address in this Section 9.5, below, or to such
other address as the Party to whom notice is to be given may have furnished to
the other Party in writing in accordance herewith.

 

If to LP:

Lee’s Pharmaceutical (HK) Ltd.

1/F, Building 20E, Phase 3, Hong Kong Science Park

Shatin, N.T., Hong Kong
Attention: CEO

 

If to WINT, to:

 

Windtree Therapeutics, Inc.

2600 Kelly Rd., Suite 100

Warrington, PA 18976
Attention: CEO

 

 

--------------------------------------------------------------------------------

 

 

With a copy to (which alone will not constitute notice):

Troutman Pepper Hamilton Sanders LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312
Attention: Timothy C. Atkins

 

 

9.6     Expenses. Except as expressly set forth in this Agreement or as may be
specifically agreed to in writing between WINT and LP, each Party will be
responsible for all costs and expenses it incurs in connection with this
Agreement.

 

9.7     Headings. The headings of Articles and Sections of this Agreement are
for ease of reference only and will not affect the meaning or interpretation of
this Agreement in any way.

 

9.8     Waiver. The failure of either Party in any instance to insist upon the
strict performance of the terms of this Agreement will not be construed to be
waiver or relinquishment of any of the terms of this Agreement, either at the
time of the Party’s failure to insist upon strict performance or at any time in
the future, and such terms will continue in full force and effect.

 

9.9     Counterparts; Electronic Delivery. This Agreement and any amendment may
be executed in one or more counterparts (including, without limitation, by way
of PDF or electronic transmission), each of which will be deemed an original,
but all of which together will constitute one and the same instrument. When
executed by the Parties, this Agreement will constitute an original instrument,
notwithstanding any electronic transmission, storage and printing of copies of
this Agreement from computers or printers. For clarity, PDF signatures will be
treated as original signatures.

 

9.10     Independent Contractors. Nothing contained in this Agreement will be
deemed to constitute a joint venture, partnership, or employer-employee
relationship between LP and WINT, or to constitute one as the agent of the
other. Neither Party will be entitled to any benefits applicable to employees of
the other Party. Both Parties will act solely as independent contractors, and
nothing in this Agreement will be construed to make one Party an agent,
employee, or legal representative of the other Party for any purpose or to give
either Party the power or authority to act for, bind, or commit the other Party.

 

9.11     Entire Agreement. This Agreement, together with the Appendices attached
hereto, constitutes the entire agreement and understanding between the Parties
with respect to the subject matter hereof, and supersedes all prior or
contemporaneous proposals, oral or written, confidentiality agreements, and all
other communications between the Parties with respect to such subject matter.

 

9.12     Modifications. The terms and conditions of this Agreement may not be
amended or modified, except in writing signed by both Parties.

 

9.13     Exports. The Parties acknowledge that the export of technical data,
materials, or products is subject to the exporting Party receiving any necessary
export licenses and that the Parties cannot be responsible for any delays
attributable to export controls which are beyond the reasonable control of
either Party. WINT and LP agree not to export or re-export, directly or
indirectly, any information, technical data, the direct product of such data,
samples, or equipment received or generated under this Agreement in violation of
any applicable export control laws.

 

 

--------------------------------------------------------------------------------

 

 

9.14     Further Assurances. Each Party agrees to do and perform all such
further reasonable acts and things and will execute and deliver such other
agreements, certificates, instruments, and documents necessary to carry out the
intent and accomplish the purposes of this Agreement.

 

9.15     Interpretation.

 

9.15.1     This Agreement was prepared in the English language, which language
will govern the interpretation of, and any dispute regarding, the terms of this
Agreement.

 

9.15.2     Each of the Parties acknowledges and agrees that this Agreement has
been diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including, without limitation, the language
whereby it has been expressed, represents the joint efforts of the Parties and
their counsel. Accordingly, in the event an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

 

9.15.3     The definitions of the terms herein will apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun will include the corresponding masculine, feminine, and
neuter forms. The word “any” will mean “any and all” unless otherwise clearly
indicated by context.

 

9.15.4     Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument, or other document herein will be
construed as referring to such agreement, instrument, or other document as from
time to time amended, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Applicable Laws herein will be construed
as referring to such Applicable Laws as from time to time enacted, repealed, or
amended, (c) any reference herein to any Person will be construed to mean the
Person’s successors and assigns (after any such succession or assignment), (d)
the words “herein”, “hereof” and “hereunder”, and words of similar import, will
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (e) all references herein to Articles,
Sections, or Appendices, unless otherwise specifically provided, will be
construed to refer to Articles, Sections, and Appendices of this Agreement.

 

9.15.5     References to sections of the Code of Federal Regulations and to the
United States Code will mean the cited sections, as these may be amended from
time to time.

 

 

--------------------------------------------------------------------------------

 

 

9.16     Force Majeure Event. Except for the payment of money, neither Party
will be in breach or default, nor will either Party be liable or responsible to
the other Party for losses or damages, nor will either Party have the right to
terminate this Agreement, for any breach, default or delay by the other Party
that is attributable to an event beyond their reasonable control, including,
without limitation, acts of God, acts of government (including, without
limitation, injunctions), fire, flood, earthquake, epidemic or global pandemic
outbreak, strike, lockout, labor dispute, breakdown of plant, shortage of
equipment or supplies, loss or unavailability of manufacturing facilities or
materials, casualty or accident, stoppage or interruption of transportation or
utilities, civil commotion, acts of public enemies, acts of terrorism or threat
of terrorist acts, blockage or embargo and the like (each, a “Force Majeure
Event”); provided, however, that such Party will use Commercially Reasonable
Efforts to avoid and/or minimize the impact of such occurrence, and give prompt
written notice of any Force Majeure Event to the other Party.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties has caused its duly authorized officer
to execute and deliver this Project Financing Agreement as of the Effective
Date.

 

 

 

  LEE’S PHARMACEUTICAL (HK) LTD.


By: /s/ Dr. Li Xiaoyi

Name: Dr. Li Xiaoyi

Title: CEO               WINDTREE THERAPEUTICS, INC.


By: /s/ Craig Fraser

Name: Craig Fraser

Title: CEO

 

 

[Signature Page to Project Finance Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Appendix A

Development Plan

 

 

 

[***]

 

 

--------------------------------------------------------------------------------

 

 

Appendix B

Development Budget

 

 

 

[***]

 

 